                                                                                     FILED
                                                                              U.S. OiSTRiCT COURT
                        IN THE UNITED STATES DISTRICT COURT                       AUGUSTA 0!V.
                      FOR THE SOUTHERN DISTRICT OF GEORCHA^,^                              ^
                                   STATESBORO DIVISION                      WHAR 2^ PH 3: 00
    WASEEM DAKER,                                                          clerk.
                                                                                SO.DIST.
                 Petitioner,                                 CIVIL ACTION NO.: 6:17-cv-23


         V.



    WARDEN MARTY ALLEN,

                 Defendant.


                                            ORDER


        After an independent and de novo review ofthe entire record,the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 246. Petitioner Waseem Daker

("Daker") did not file Objections to the Report and Recommendation.

        Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Daker's 28 U.S.C. § 2254

Petition and alternatively, DENIES as moot Daker's Petition, DENIES as moot Daker's Motion

for Summary Judgment, DIRECTS the Clerk of Court to CLOSE this case and enter the

appropriate judgment of dismissal, and DENIES Daker informa pauperis status on appeal and a

Certificate of Appealability.'

       SO ORDERED,this                  day of March,2020




                                        J. RANDAfePaALL, CfllEF JUDGE
                                        UNITED^ATES DISTRICT COURT
                                                 iRN DISTRICT OF GEORGIA


'      The Court also ADOPTS the Magistrate Judge's March 9,2020 Report and Recommendation, doc.
248,and DENIES as moot Daker's Motion for Preliminary Injunction. Although the time for Daker to file
Objections to the March 9,2020 Report and Recommendation has not expired, given the Court's disposition
of Daker's Petition, it is appropriate to address this Report and Recommendation in this Order in the
interests ofjudicial economy.
